department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-145880-05 date march internal_revenue_service number release date index number 2207a ------------------------ ----------------------------------------- --------------------------- ---------------------------------- in re --------------------------------------------- -------- ------------------------ ---------------------- ------------------------ - legend legend trust agreement --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------ ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------- decedent ---------------------- spouse ------------------------------ date ---------------------- son ----------------------- son --------------------- son ----------------------- marital trust ------------------------------------------------------------ ------------------------------------------- plr-145880-05 bank a ---------------------------------------------------- date ------------------------- court ----------------------------------------------------------------- date ---------------------- bank b -------------------- date ------------------ date ---------------------- state statute ------------------------------------------------------------ state statute ------------------------------------------------------------ dear --------------------------------- this is in response to a letter dated date and other correspondence requesting rulings regarding the federal gift and estate_tax consequences of the proposed renunciation by spouse of an interest in marital trust as described below facts the facts submitted and representations made are as follows during his life decedent executed a revocable_trust agreement trust agreement and retitled his property in the name of the trustees decedent died on date survived by his spouse son son and son under the terms of decedent’s trust agreement at decedent’s death two trusts were established marital trust and family_trust under the terms of marital trust the trustee is to pay to spouse for life all of the net_income of marital trust at least quarterly and as much principal as the trustee deems necessary for spouse’s health support care and comfort at spouse’s death any accrued accumulated or unpaid income will be paid to her estate the remaining assets of marital trust after payment of specified taxes and legal fees will be divided into equal shares one share for each then living child of decedent and one share for each then deceased child of decedent with issue then living each share for a child will be distributed outright each share for a deceased child’s issue will be further divided into equal shares one share for each then living child of such deceased child of decedent grandchild and one share for each then deceased grandchild with issue then living each share for a grandchild aged at least will be distributed outright each share for a younger grandchild will be held in trust for the grandchild each share for the then living issue of a deceased grandchild will be distributed to such issue per stirpes beneficiary of a_trust created by trust agreement shall be subject_to encumbrance assignment anticipation or alienation article x of trust agreement provides generally that no interest of any plr-145880-05 decedent is named as trustee during his life spouse and bank a are named as successor co-trustees upon decedent’s death by court order dated date the trust agreement was modified to provide that if spouse ceases to act as trustee son sec_1 and or the competent survivor of them will act as her successor individual co-trustees with the corporate trustee exercising all authority concerning distributions of income and principal court order further provided that these individual co-trustees may remove and replace a corporate trustee and that all trustees are released from any liability due to a failure to diversify investments by court order dated date trust agreement was modified to divide marital trust on a fractional basis into two separate trusts designated as gst exempt marital trust and marital trust marital trust trustees on date the trustees timely filed the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate it is represented that on the schedule m attached to the return an election was made to treat gst exempt marital trust and marital trust as qualified_terminable_interest_property qtip under sec_2056 of the internal_revenue_code spouse and bank b a successor of bank a currently serve as co-trustees of on date the trustees filed a petition with court requesting an order conditioned upon receipt of a favorable letter_ruling from the internal_revenue_service modifying marital trust by authorizing the trustees to divide marital trust into two trusts marital trust a and marital trust b the petition states that both marital trust a and marital trust b will be held under the terms of trust agreement as modified by court the trustees currently administering marital trust will continue to serve as the trustees of marital trust a and marital trust b marital trust is currently funded entirely with publicly_traded_securities marital trust b will be funded with no more than an amount equal to percent of the assets of marital trust and marital trust a will be funded with the balance of the assets of marital trust it is anticipated both trusts will be funded to the extent possible on a pro_rata basis in addition spouse son son son and the trustees will execute and file with court an agreement concerning net_gifts and payment of gift_taxes agreement under the proposed agreement son sec_1 and agree that if spouse renounces all of her interests in marital trust b son and will pay all resulting gift_taxes whether attributable to a remainder or a qualifying_income interest so that the resulting transfers by spouse will be treated as net_gifts and spouse will have no responsibility for payment of gift_taxes or interest on gift_taxes as a result of the renunciation after the two trusts are funded spouse will execute and file with court a renunciation of all of her right title and interest in marital trust b spouse’s renunciation will not be a qualified_disclaimer under sec_2518 plr-145880-05 the trustees have further requested court to find that upon spouse’s renunciation under state law and consistent with trust agreement spouse’s interest in marital trust b will pass as if spouse had died on the date of her renunciation thus marital trust b will terminate and the remainder will accelerate the trustees requested court to order that upon this termination and acceleration the assets of marital trust b will be divided into equal shares among son sec_1 and if they are then living otherwise the share of a deceased son will pass per stirpes to the deceased son’s then surviving issue if any state statute provides that after notice to qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not impair the rights of any beneficiary or adversely affect achieving the purposes of the trust state statute provides that a recipient of any beneficial_interest under a testamentary or nontestamentary instrument may renounce in whole or in part or with reference to specific fractional shares undivided portions or assets thereof by filing a written renunciation within the time provided if the interest is not renounced within the time period provided state statute provides t he interest renounced and any future_interest which is to take effect in possession or enjoyment at or after the termination of the interest renounced passes as if the person renouncing had died on the date the interest was renounced the person renouncing shall have no power to direct how the interest being renounced shall pass state statute further provides that the right to renounce exists irrespective of any the taxpayers have requested the following rulings the proposed division of marital trust into marital trust a and marital trust b limitation on the interest of the person renouncing in the nature of a spendthrift provision and the funding of such trusts as described above will not affect the status of marital trust gst exempt marital trust or of marital trust a and marital trust b as qualified_terminable_interest_property under sec_2056 marital trust b will be treated as a transfer by spouse of all interests in marital trust b other than her qualifying_income interest spouse will be treated as making a net_gift and under sec_2519 the amount of the net_gift will be the fair_market_value of the transferred property on the date of disposition reduced by the gift_taxes attributable to the transferred property actually paid_by son sec_1 and under sec_2519 spouse’s renunciation of her qualifying_income interest in after spouse renounces her entire_interest in marital trust b no part of the plr-145880-05 upon renouncing her qualifying_income interest in marital trust b spouse will be treated as making a net_gift under sec_2511 the amount of the net_gift will be the fair_market_value of the qualifying_income interest on the date of disposition reduced by the gift_taxes attributable to the qualifying_income interest actually paid_by son sec_1 and value of the property in marital trust b that is deemed to be transferred under sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 spouse’s renunciation of her entire_interest in marital trust b will not result in a transfer under sec_2519 of any of the assets of marital trust a or of gst exempt marital trust interests in marital trust a and in gst exempt marital trust will not be valued at zero under sec_2702 ruling ’s when spouse renounces her entire_interest in marital trust b spouse’s sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying plr-145880-05 income_interest for life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2044 provides for the inclusion in the gross_estate of the surviving_spouse of the value of qualified_terminable_interest_property for which a deduction was allowed under sec_2056 in the decedent’s gross_estate under sec_2044 section sec_2044 does not apply with respect to qualified_terminable_interest_property treated as transferred for gift_tax purposes by the surviving_spouse during her lifetime under sec_2519 sec_2501 imposes a tax on the transfer of property by gift sec_2511 sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2512 provides that where property is transferred for less than adequate_consideration in money or money’s worth the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of the consideration received in exchange to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions sec_25_2518-1 provides that if a qualified_disclaimer is made the disclaimed property is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer sec_2518 provides that if a person makes a qualified_disclaimer with respect sec_2519 provides that for gift_tax purposes any disposition by the surviving_spouse of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer by the surviving_spouse of all interests in the property other than the qualifying_income interest the transfer of the qualifying_income interest is a transfer subject_to gift_tax under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property sec_25_2519-1 provides that the amount treated as a transfer under plr-145880-05 subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 is further reduced by the amount of gift_tax the donee spouse is entitled to recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 under sec_2207a and sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property as defined in sec_25_2207a-1 the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust under sec_25_2207a-1 the failure of a person to exercise a right of recovery provided by sec_2207a is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the persons from whom the recovery could have been obtained is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is the fair_market_value of the property passing from the donor less the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift tax_liability that is to be subtracted from the value of the transferred property the donor's available unified_credit must be used to reduce the gift_tax liability that the donee has assumed to the extent the unified_credit is available sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer a gift based on the facts submitted and representations made and assuming court plr-145880-05 treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust issues the requested order and that the proposed division of marital trust and spouse’s renunciation are both effective under state law we conclude as follows the proposed division of marital trust into marital trust a and marital trust b and the funding of the new trusts as described above will not affect the status of marital trust gst exempt marital trust or of marital trust a and marital trust b as qualified_terminable_interest_property under sec_2056 marital trust b will be treated as a transfer by spouse of all interests in marital trust b other than her qualifying_income interest under sec_25_2519-1 and sec_25_2519-1 the amount_of_the_gift is equal to the fair_market_value of marital trust b on the date of the disposition including any accumulated income less the value of spouse’s qualifying_income interest in the property on the date of the disposition less the gift_tax attributable to the transferred property under sec_2519 spouse’s renunciation of her qualifying_income interest in upon renouncing her qualifying_income interest in marital trust b spouse will be treated as making a gift under sec_2511 the amount_of_the_gift will be equal to the fair_market_value of spouse’s qualifying_income interest on the date of disposition reduced by the gift_tax attributable to the qualifying_income interest actually paid_by son sec_1 and after spouse renounces her entire_interest in marital trust b no part of the value of the property in marital trust b that is deemed to be transferred under sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 spouse’s renunciation of her entire_interest in marital trust b will not result in a transfer under sec_2519 of any of the assets of marital trust a or of gst exempt marital trust we have concluded in ruling that spouse’s renunciation of her entire_interest in marital trust b will not result in a transfer by spouse under sec_2519 with respect to any interest in marital trust a or gst exempt marital trust accordingly spouse will not be treated as making a deemed gift under sec_2519 with respect to marital trust a or gst exempt marital trust while retaining an income_interest in the transferred property compare sec_25_2519-1 example accordingly sec_2702 does not apply with respect to the proposed transfer plr-145880-05 consequences of the transaction in addition we express or imply no opinion regarding the value of the property in marital trust except as specifically ruled herein we express no opinion on the federal tax this ruling is directed only to the taxpayer who requested it sec_6110 sincerely yours provides that it may not be used or cited as precedent branch office of associate chief_counsel enclosure copy for sec_6110 purposes passthroughs and special industries george masnik chief _________________________
